UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4276


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHEASER ANTONIO GRANT,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:06-cr-00515-HMH-1)


Submitted: September 28, 2017                                     Decided: October 2, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora Blanchard, Assistant Federal Public Defender, Greenville, South Carolina, for
Appellant. Beth Drake, Acting United States Attorney, A. Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cheaser Antonio Grant appeals from the judgment revoking his supervised release

and imposing a 48-month sentence. Grant challenges his sentence, contending that it is

plainly unreasonable, because the district court did not sufficiently explain its reasoning.

Finding no reversible error, we affirm.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We

will affirm a revocation sentence if it is within the statutory maximum and is not ‘plainly

unreasonable.’” Id. (quoting United States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)).

“When reviewing whether a revocation sentence is plainly unreasonable, we must first

determine whether it is unreasonable at all.” United States v. Thompson, 595 F.3d 544,

546 (4th Cir. 2010). A revocation sentence is procedurally reasonable if the district court

adequately explains the sentence after considering the Sentencing Guidelines’ Chapter

Seven policy statements and the applicable 18 U.S.C. § 3553(a) (2012) factors. See 18

U.S.C. § 3583(e) (2012); Thompson, 595 F.3d at 546-47.

       Grant claims that his sentence is procedurally unreasonable because the district

court failed to explain adequately its reasons for imposing a 48-month sentence, which

was below the statutory maximum but exceeded the applicable Sentencing Guidelines’

advisory policy statement range. Having reviewed the record, we find that the district

court’s explanation of this sentence, considering its commentary during the proceeding,

was sufficient under the circumstances. See Thompson, 595 F.3d at 547 (discussing

standard). We therefore conclude that Grant’s sentence is not plainly unreasonable.

                                             2
      Accordingly, we affirm the judgment order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            3